CONFESSION OF ERROR

PER CURIAM.
The defendant challenges his sentence pursuant to the 1995 sentencing guidelines, which were invalidated by Heggs v. State, 759 So.2d 620 (Fla. 2000), on the ground that chapter 95-184 violated the single subject requirement of the Florida Consti*497tution. The state properly concedes that the underlying offense in this case occurred within the window period determined in Trapp v. State, 760 So.2d 924 (Fla.2000). Therefore, this cause is reversed and remanded for resentencing under the guidelines in effect prior to the enactment of Chapter 95-184.